Fourth Court of Appeals
                                     San Antonio, Texas

                                          January 27, 2017

                                        No. 04-16-00723-CV

                         FE EXPRESS, LLC and Francisco Javier Bernal,
                                       Appellants

                                                  v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                                  &

                                        No. 04-16-00738-CV

                     IN RE FE EXPRESS, LLC and Francisco Javier Bernal

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                           ORDER
        The complete record in this case has been filed. In the interests of justice, we shorten the
time for filing briefs and submission of the case. See TEX. R. APP. P. 38.6(d) (“The court may
also, in the interests of justice, shorten the time for filing briefs and for submission of the case.”).
We order appellants to file their brief by February 16, 2017. We order appellees’ brief due 20
days after appellants have filed their brief. Appellants’ reply brief, if any, is due 10 days after
appellees have filed their brief. The parties are advised that no extensions of time will be granted
absent a timely motion that (1) demonstrates extraordinary circumstances justifying delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court